                            UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN

 THE ESTATE OF KRISTINA ANN FIEBRINK,
 by Special Administrator Nathaniel Cade, Jr.,        Case No: 18-CV-832-JPS
 THE ESTATE OF ANGELICA M. FIEBRINK,
 JOSE D. MARTINEZ JR., and ROBERT MARTINEZ,
              Plaintiffs,
       v.
ARMOR CORRECTIONAL HEALTH SERVICES, INC.,
VERONICA WALLACE LPN, BRITENY R. KIRK LPN,
EVA CAGE, KPN, BRANDON DECKER APNP,
MILWAUKEE COUNTY, LATISHA AIKENS, LATRAIL
COLE, and WISCONSIN COUNTY MUTUAL
INSURANCE CORPORATION,
              Defendants.
 _____________________________________________________________________________

                                     NOTICE OF APPEAL


       Notice is given that the Plaintiffs, the Estate of Kristina Ann Fiebrink by Special

Administrator Nathaniel Cade, Jr., the Estate of Angelica M. Fiebrink, Jose D. Martinez Jr., and

Robert Martinez, by and through their attorneys, appeal to the United States Court of Appeals for

the Seventh Circuit from the District Court’s Decision and Order, dated May 3rd, 2019 (D. 307).

       Dated at Wauwatosa, Wisconsin this 3rd day of June, 2019.

                                              JUDGE, LANG & Katers, LLC
                                              /s/David J. Lang
                                              David J. Lang
                                              SBN 1001218
                                              8112 W. Bluemound Rd., Suite 101
                                              Wauwatosa, WI 53213
                                              Telephone: (414) 777-0778
                                              Facsimile: (414) 777-0776
                                              Email: dlang@jlk-law.com

                                              GENDE LAW OFFICES SC

                                              BY: s/ James J. Gende II
                                              James J. Gende II
                                              (SBN: 1030921)
                                              P.O. ADDRESS:



         Case 2:18-cv-00832-JPS Filed 06/03/19 Page 1 of 2 Document 313
                            N28 W23000 Roundy Dr. Ste 200
                            Pewaukee, WI 53072
                            P: (262) 970-8500
                            F: (262) 970-7100
                            Email: jgende@jamesgendelaw.com

                            Attorneys for Estate of Angelica M. Fiebrink,
                            Estate of Kristina A. Fiebrink, and Jose Martinez,
                            Jr.

                            GINGRAS, CATES & WACHS, LLP

                            BY: /s/ William F. Sulton
                            William F. Sulton
                            State Bar No. 1070600
                            Mark L. Thomsen
                            State Bar No. 1018839
                            P.O. ADDRESS:
                            3228 Turnberry Oak Dr.
                            Suite 210
                            Waukesha, WI 53188
                            T: (414) 935-5482
                            F: (414) 778-1770
                            Email: mthomsen@gcwlawyers.com

                            Attorneys for The Estate of Kristina A. Fiebrink
                            And Robert Martinez




                               2

Case 2:18-cv-00832-JPS Filed 06/03/19 Page 2 of 2 Document 313
